Judgment, Supreme Court, New York County (Bruce Allen, J.\ rendered March 26, 1999, convicting defendant, after a jury trial, of attempted criminal possession of a controlled substance in the first degree and conspiracy in the second degree, and sentencing her to concurrent terms of 15 years to life and 1 to 3 years, respectively, unanimously affirmed.
Defendant’s claim that voice identification evidence should have been precluded for lack of notice required by CPL 710.30 (1) (b) is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that although the notice should have been given (see People v Collins, 60 NY2d 214), the error was harmless in view of the overwhelming evidence of defendant’s guilt (see People v Crimmins, 36 NY2d 230). Concur — Nardelli, J.P., Mazzarelli, Buckley, Williams and Lerner, JJ.